PER CURIAM.
Petitioner is granted a belated appeal of the September 19, 2013, judgment and sentence in Escambia County Circuit Court case number 2012-CF-003680C. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R. App. P. *6989.141(c)(6)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
VAN NORTWICK, PADOVANO, and MARSTILLER, JJ., concur.